                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 TENNESSEE STATE CONFERENCE OF
 THE N.A.A.C.P., DEMOCRACY
 NASHVILLE-DEMOCRATIC
 COMMUNITIES, THE EQUITY ALLIANCE,
 and THE ANDREW GOODMAN
 FOUNDATION,

                Plaintiffs,

 v.                                                            Case No. 3:19-cv-00365
                                                               Judge Aleta A. Trauger
 TRE HARGETT, in his official capacity as
 Secretary of State of the State of Tennessee,
 MARK GOINS, in his official capacity as
 Coordinator of Elections for the State of
 Tennessee, HERBERT SLATERY III, in his
 official capacity as Attorney General of the
 State of Tennessee, the STATE ELECTION
 COMMISSION, and DONNA BARRETT,
 JUDY BLACKBURN, GREG DUCKETT,
 MIKE MCDONALD, JIMMY WALLACE,
 TOM WHEELER, and KENT YOUNCE, in
 their official capacities as members of the State
 Election Commission,

                Defendants.



         PLAINTIFFS’ MOTION TO EXTEND TIME TO FILE OPPOSITION TO
                      DEFENDANTS’ MOTION TO DISMISS

        Plaintiffs, Tennessee State Conference of the N.A.A.C.P., Democracy Nashville-

Democratic Communities, The Equality Alliance, and The Andrew Goodman Foundation, by

and through counsel, respectfully submit this Motion seeking a brief, three-day extension of time

to file their opposition to Defendants’ motion to dismiss until June 20, 2019.



                                                 1

      Case 3:19-cv-00365 Document 25 Filed 06/17/19 Page 1 of 5 PageID #: 156
       On May 2, 2019, Plaintiffs filed their Complaint in this matter (Doc. 1). On June 3, 2019,

Defendants filed a Motion to Dismiss (Doc. 21) and a Memorandum of Law in Support of the

Motion to Dismiss (Doc. 22). Pursuant to the Local Rules, Plaintiffs’ Opposition to Defendants’

Motion to Dismiss is currently due Monday, June 17, 2019.

       Plaintiffs request this extension in order to ensure that their Memorandum to be

submitted to the Court addresses the numerous issues raised by Defendants in their Motion to

Dismiss in a way that is as clear, thorough, well-organized and as beneficial to the Court as

possible. Additionally, many of the issues raised in Defendants’ Motion to Dismiss are similar

to, if not the same as, the issues raised in the Motion to Dismiss filed by Defendants in League of

Women Voters of Tennessee v. Hargett, No. 3:19-cv-00385. Plaintiffs respectfully suggest that it

would make sense from the Court’s perspective for the briefing in these two parallel cases to

proceed on the same schedule.

       Counsel for Plaintiffs contacted counsel for Defendants on June 16, 2019 to request

Defendants’ consent for an extension of time to file their Response to the Motion to Dismiss

until June 20, 2019. Plaintiffs have not heard from Defendants.

       Based on the foregoing, Plaintiffs request an extension of time until June 20, 2019 to file

their Response to Defendants’ Motion to Dismiss and that the Court enter the Proposed Order

attached hereto as Exhibit A.




                                                 2

    Case 3:19-cv-00365 Document 25 Filed 06/17/19 Page 2 of 5 PageID #: 157
                                       Respectfully submitted,

                                       /s/ Taylor A. Cates
                                       TAYLOR A. CATES, BPR No. 20006
                                       BURCH, PORTER, & JOHNSON, PLLC
                                       130 N. Court Avenue
                                       Memphis, TN 38103
                                       (901) 524-5165
                                       tacates@bpjlaw.com
                                       wirvine@bpjlaw.com

                                       JON GREENBAUM
                                       EZRA D. ROSENBERG
                                       JULIE HOUK
                                       POOJA CHAUDHURI
                                       LAWYERS’COMMITTEE FOR CIVIL
                                       RIGHTS UNDER LAW
                                       1500 K Street, NW, Ste. 900
                                       Washington, D.C. 20005
                                       (202) 662-8600
                                       erosenberg@lawyerscommittee.org
                                       pchaudhuri@lawyerscommittee.org

                                       IRA M. FEINBERG
                                       HOGAN LOVELLS US LLP
                                       390 Madison Avenue
                                       New York, NY 10017
                                       (212) 918-3509
                                       ira.feinberg@hoganlovells.com

                                       ALLISON M. RYAN
                                       CARRIE DELONE*
                                       KYLE DRUDING*
                                       HOGAN LOVELLS US LLP
                                       555 Thirteenth Street, NW
                                       Washington, DC 20004-1109
                                       (202) 637-5600
                                       allison.holt@hoganlovells.com
                                       carrie.delone@hoganlovells.com
                                       kyle.druding@hoganlovells.com

                                       YAEL BROMBERG
                                       BROMBERG LAW LLC
                                       The Andrew Goodman Foundation

                                   3

Case 3:19-cv-00365 Document 25 Filed 06/17/19 Page 3 of 5 PageID #: 158
                                       10 Mountainview Road
                                       Upper Saddle River, NJ 07458
                                       (202) 995-1808
                                       yaelbromberglaw@gmail.com

                                       DANIEL AYOADE YOON, BPR No.
                                       028798
                                       2004 8th Ave S
                                       Nashville, TN 37204
                                       (615) 541-5141
                                       danielayoadeyoon@gmail.com

                                       *pro hac forthcoming

                                       Counsel for the Tennessee State Conference
                                       of the N.A.A.C.P., Democracy Nashville–
                                       Democratic Communities, the Equity
                                       Alliance, and the Andrew Goodman
                                       Foundation




                                   4

Case 3:19-cv-00365 Document 25 Filed 06/17/19 Page 4 of 5 PageID #: 159
                                  CERTIFICATE OF SERVICE

I do hereby certify on the 17th day of June 2019 that a true and correct copy of the foregoing

document was transmitted via the Court’s ECF/CM system to the following:




Tre Hargett, Secretary of State                      Greg Duckett, Commissioner
Secretary of State's Office                          State Election Commission
312 Rosa L. Parks Ave., 7th Fl.                      312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37243                                  Nashville, TN 37243

Mark Goins, Coordinator of Elections                 Mike McDonald, Commissioner
Secretary of State's Office                          State Election Commission
312 Rosa L. Parks Ave., 7th Fl.                      312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37243                                  Nashville, TN 37243

Herbert Slatery III, Attorney General                Jimmy Wallace, Commissioner
Attorney General's Office                            State Election Commission
P.O. Box 20207                                       312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37202                                  Nashville, TN 37243

State Election Commission                            Tom Wheeler, Commissioner
312 Rosa L. Parks Ave., 7th Fl.                      State Election Commission
Nashville, TN 37243                                  312 Rosa L. Parks Ave., 7th Fl.
                                                     Nashville, TN 37243
Donna Barrett, Commissioner
State Election Commission                            Kent Younce, Commissioner
312 Rosa L. Parks Ave., 7th Fl.                      State Election Commission
Nashville, TN 37243                                  312 Rosa L. Parks Ave., 7th Fl.
                                                     Nashville, TN 37243
Judy Blackburn, Commissioner
State Election Commission
312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37243                                  /s/ Taylor A. Cates
                                                     Taylor A




                                                5

    Case 3:19-cv-00365 Document 25 Filed 06/17/19 Page 5 of 5 PageID #: 160
